 


109 HR 5447 IH: To amend the Magnuson-Stevens Fishery Conservation and Management Act to authorize the Secretary of Commerce to establish a regional economic transition program to provide immediate disaster relief assistance to the fishermen, charter fishing operators, United States fish processors, and owners of related fishery infrastructure affected by a catastrophic regional fishery disaster, and for other purposes.
U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5447 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2006 
Mr. Jindal introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Magnuson-Stevens Fishery Conservation and Management Act to authorize the Secretary of Commerce to establish a regional economic transition program to provide immediate disaster relief assistance to the fishermen, charter fishing operators, United States fish processors, and owners of related fishery infrastructure affected by a catastrophic regional fishery disaster, and for other purposes. 
 
 
1.Regional coastal disaster assistance, transition, and recovery program 
(a)In generalTitle III of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851 et seq.) is amended by adding at the end the following: 
 
315.Regional coastal disaster assistance, transition, and recovery program 
(a)In generalWhen there is a catastrophic regional fishery disaster the Secretary may, upon the request of, and in consultation with, the Governors of affected States, establish a regional economic transition program to provide immediate disaster relief assistance to the fishermen, charter fishing operators, United States fish processors, and owners of related fishery infrastructure affected by the disaster. 
(b)Program components 
(1)In generalSubject to the availability of appropriations, the program shall provide funds or other economic assistance to affected entities, or to governmental entities for disbursement to affected entities, for— 
(A)meeting immediate regional shoreside fishery infrastructure needs, including processing facilities, cold storage facilities, ice houses, docks, including temporary docks and storage facilities, and other related shoreside fishery support facilities and infrastructure; 
(B)financial assistance and job training assistance for fishermen who wish to remain in a fishery in the region that may be temporarily closed as a result of environmental or other effects associated with the disaster; 
(C)vessel repair and refloating; 
(D)debris removal and cleaning; 
(E)public and private oyster bed, shrimp, and other fisheries rehabilitation; and 
(F)any other activities authorized under section 312(a) of this Act or section 308(d) of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107(d)). 
(2)Job trainingAny fisherman who decides to scrap a fishing vessel under the program shall be eligible for job training assistance. 
(3)No matching requiredThe Secretary may waive the matching requirements of section 312 of this Act, section 308 of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107), and any other provision of law under which the Federal share of the cost of any activity is limited to less than 100 percent if the Secretary determines that— 
(A)no reasonable means are available through which applicants can meet the matching requirement; and 
(B)the probable benefit of 100 percent Federal financing outweighs the public interest in imposition of the matching requirement. 
(4)Net revenue limit inapplicableSection 308(d)(3) of the Interjurisdictional Fisheries Act (16 U.S.C. 4107(d)(3)) shall not apply to assistance under this section. 
(c)Regional impact evaluationWithin 2 months after a catastrophic regional fishery disaster the Secretary shall provide the Governor of each State participating in the program a comprehensive economic and socio-economic evaluation of the affected region’s fisheries to assist the Governor in assessing the current and future economic viability of affected fisheries, including the economic impact of foreign fish imports and the direct, indirect, or environmental impact of the disaster on the fishery and coastal communities. 
(d)Catastrophic regional fishery disaster definedIn this section the term catastrophic regional fishery disaster means a natural disaster, including a hurricane or tsunami, or a judicial or regulatory closure to protect human health or the marine environment, that— 
(1)results in economic losses to coastal or fishing communities; 
(2)affects more than 1 State or a major fishery managed by a Council or interstate fishery commission; and 
(3)is determined by the Secretary to be a commercial fishery failure under section 312(a) of this Act or a fishery resource disaster or section 308(d) of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107(d)).. 
(b)Clerical amendmentThe table of contents in the first section of that Act is amended by inserting after the item relating to section 314 the following: 
 
 
Sec. 315. Regional coastal disaster assistance, transition, and recovery program.. 
 
